Name: Commission Regulation (EC) No 1688/2004 of 29 September 2004 setting, for the 2004/05 marketing year, the buying-in price to be applied by storage agencies for unprocessed dried grapes and unprocessed dried figs
 Type: Regulation
 Subject Matter: prices;  plant product;  economic policy;  foodstuff;  marketing
 Date Published: nan

 30.9.2004 EN Official Journal of the European Union L 303/26 COMMISSION REGULATION (EC) No 1688/2004 of 29 September 2004 setting, for the 2004/05 marketing year, the buying-in price to be applied by storage agencies for unprocessed dried grapes and unprocessed dried figs THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2201/96 of 28 October 1996 on the common organisation of the markets in processed fruit and vegetable products (1), and in particular Article 9(8) thereof, Whereas: (1) The criteria for setting the price at which storage agencies buy in unprocessed dried figs and unprocessed dried grapes are laid down in Article 9(2) of Regulation (EC) No 2201/96 and the conditions on which the storage agencies buy in and manage the products are laid down in Commission Regulation (EC) No 1622/1999 of 23 July 1999 laying down detailed rules for applying Council Regulation (EC) No 2201/96 as regards the scheme for the storage of unprocessed dried grapes and unprocessed dried figs (2). (2) The buying-in price should therefore be set for the 2004/05 marketing year on the basis, for dried grapes, of the evolution in world prices and, for dried figs, of the minimum price laid down in Commission Regulation (EC) No 1583/2004 of 9 September 2004 setting the minimum price to be paid to producers for unprocessed dried figs and the production aid for dried figs for the 2004/05 marketing year (3). (3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 For the 2004/05 marketing year, the buying-in price referred to in Article 9(2) of Regulation (EC) No 2201/96 shall be:  EUR 418,89 per tonne net for unprocessed dried grapes,  EUR 542,70 per tonne net for unprocessed dried figs. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 September 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 297, 21.11.1996, p. 29. Regulation as last amended by Commission Regulation (EC) No 386/2004 (OJ L 64, 2.3.2004, p. 25). (2) OJ L 192, 24.7.1999, p. 33. (3) OJ L 289, 10.9.2004, p. 58.